      Case 5:20-cv-00989-SLP Document 1 Filed 09/30/20 Page 1 of 6




                      1IWTTFD ST/ITF.S llTSTRm fMRT                                           1J"!0?n
                                            Tor the                                  ^^7^
                            Wf.STF^A/ mWTtJof nkiAmtlA

TTp^noo^i^ ^ /jnJrefj i Ri'<is                         )
                        Plainh'fP    ;
                                                       ]\


 V,                                                     !) /jO'Jf /!/>,    CIV-20-989-SLP

tiey/n St/'H'^ Pnwcnor                                 )
P}./\ilcfl /%f/rJI^ PP foccimaf\^ /lmltP)oacji
UAmihr)rn\                                             )
.     3           ^    0       u           //          )
keJiqJ Doule
       " J   ■>        //       //         //
                                                       )
                                                       )
Arhmb)ck^                                              J
IknloerP CiiJIilonk     }
                                                        ]
                                                        A


                              DePenJ^nj's               )

                  Prn Sp Pmonec Lfy/iRi'^kh fiomplam't
        yVjcisJichhn is QSSe.rkrlpi)?M)Qnhln                      IIS (',. ^        Qf^rl ILS. L f

          ThoP'PPi'i MehfcU is Qpp^i^p^ia'l'^ u)q<^ oPPirn\erl lou HonoraLle PoPrick
                                      il   l                                   \J

\3uricl(
  J
         (Dearuire RoqerA
                     3 '
                          \i.Ri(k\iJlviitr\' V/arJeniOkParJon. anrJ fhrolfiBoQr/l'ke.)//r)/ ^i/H
                                                                rwr i M /V                   u,,
                                                                                                 Goyernor
                                                                                                      n,^
moyLSPD i¥S7,

                               Priar Pi/i/fi Arfmn
rAomcx AnJrpij)
V.


A/arJj nn'p PLPrALhl
                                  f



              Case 5:20-cv-00989-SLP Document 1 Filed 09/30/20 Page 2 of 6




               Raj pQ(je.
               Rornlim Rrnmp
               M(K7ep nnnqlos
                P/Ofi R. Hnm
           ILS.iysfricf CiourfXJePpm R/PnrhffiRnlima St9K-c\/'f)n'^Hf)-\JFh
     d
           MaccJi 1199a.
     p
          -DcdjoI ofBfqfi'li anJ Ft^ndttnih Amenclmcnft Minloi'i'm nPfy
              PostFacto,
     0
           ReleiP temWi
     ci
          -Anosokcl No. 9S~LSSS (sao-9k\ Sk PsN llkk (in^P/A

                      Parties to Pjorrent!auSjnf
     «
          T/iomciF AndCPU) R/'n '*9Mk 9
          NorPFork t/ncrtcfhnnl Pipntr
          /p OS Fash FoPn Ah
          Soufc [)k. 7UhO
            j '                                        —




          key/n Pt/'ft Governnr                     ntPPrPnl rooQcih/
          Ottice attic Rnvcrnnr                                     ^
          OJ'd stofe. PjQni'hnl RIdq. She R09
          Qkkihomo ttu Ok 19if\S
          Cj- Aden McmdII                          oPtir-joJ Cnnocit
          Pctrclon andPnrJp RdqccI memkec                           ^
          MonornQ lifrlnn and kicole Rnnrd
..


          19LSN.Olasstn Bhd, Stc . 9ns



                                          IL
                                f


         Case 5:20-cv-00989-SLP Document 1 Filed 09/30/20 Page 3 of 6




      Oklollnmo tjih Ok. l.VDL
ft                                                     /
     La^ni Morris                              off/rial cnoociiu
          j                                                '    -j
     pQCrlon ciod lirnle Bmcd Member
     PklGhoma Pardon andPaco/r Pnovcl
     J 9/S A). Cdossen Rhd.Ph. hCtP
                            j



     dklohoma         Ok IPlOk
ft
     kpJI(j Doijle                             ndPicIal CoDQcJi^
     Pardon and Poroh Soarcl kfe/nk^r
     fiklohoma /orJonand Parole Board
     09IS Ai. OdIcLSsan BhcL Pie P/JS
     Pkiohomo kiiu Ok 'lP/f)k
                     k'                                            "
ft
     Adam Lnak                                 MPf'Sni capncih/
                                                           f   i
     Pord&n and Parole Bmrd MemLer
     OklaliDmo Pardon andPoroie Board
     09JS A/. 0lossen Rhd. Ph.HOS
     Oklahoma Pdu
               ^J
                  DP. iPJOh
ft
     Roheci PiHfland                            nfficial raparil^
     Pardon and fhrnieBnocd Memher
     Pklaho/no Pardon and Parole Roard
     09ISA/. Ma.^stn RlwL^Ph.dns
     dklakoma O/k/ Ok 7'^IOP

                          Cause ofAcCiW/)
     Cloim /'
           d/okdion and denialnfPlalnhiPPk f./ljiiph kmendmeninfUie Pjm.Shihnn

                                        M
        Case 5:20-cv-00989-SLP Document 1 Filed 09/30/20 Page 4 of 6




 ofii)e. Unihcl SfateA
                  20J0. j-flf OkloliGmaPQrrlionnndfhrole SoqccI^Orj7h^ i^nAer Hnp
    r                ^        ^
                                                       onmn^;hjh>.^n/y.c,,>.n
                                                                     —' -■
                                                                               J
                                                                           w ^ v,/f—

 '^ai^okxnmlA&irJ^^                                    A-f.^rAht^ncmo Hi^ Hp f^nrUn-/-
 ^-Qndjn^mhaiiLJlulecl H^dFJornHfiP nv,< nr,                                        'p   re.ve/a)


                                             q! frO'^O/) ^(sce ekhit//- ^o Lo.\.
       IhIs_eM££^ ihce.p                       Lthj'Qnrl Hrm aJmOi^/st-nAp nP
 Di)n.h^hroeni'~pQrnlc JfnifiA-^Ln Hf,      f^_^apQinsi-PlriMii-pfiinha inn<i a
 l^dmeoile^hen 7^/"^ rrime n in <              ismdicfytdPrtOQCrl k) oM f)mcnm -
& J/bnre iDiih ii^p rJpni^ npr]                                 mcmtfjQnrf^PPL
 Ihl^sl^bhs^JMh^y.
        _ , , . -
                   /^labcimQ ~13^ S. rf'         -y"
                                                              //■ c y/./i^
-LMjn.^LkdodoyEJmLduhjfknQ/JMu^^                         ,2^ riPpFir)der'; i)
U CDnsiPneA&LftQColt ensore^ ihejDyfnikjdiose crimfi^ rpPlpMmlp fpons/mP
                                              diph ih Ame/vimpnh fe^nkr,<./, .JrU^
PP(^omm{.iJ.ms^                               usiu H()k^(j>nu)
                                                 aons/clempfn-i'<<4. ,n.r.fP;,
                                                   ajl-j-l,                  f)pPpJr;nPc
                                             consfdereA Porpr,rnJ.                         /L..y
                     diPkev/PfOce^^                                     im Lpnjn^..n//A^
                                         'LhjJ^mhlRmsmA.                                  Uree

           unm




f^^MmiSSoa^Mi/du^                                     ^orr                P>nnri\
                                         lil^P /^r^nhjnmecu^ i, iL .^nkmfh        /Cyc

                                   or
         Case 5:20-cv-00989-SLP Document 1 Filed 09/30/20 Page 5 of 6




    SVn/verl                                  "''tji'-r/ff
                       'iMh^mh^nfuihnn-ik,A A,

  ^UourUh
                                                                                               fM nr,r)Fa,A..„U
           fl i/\A   iri-4^
                                       t^jL^oL&iiecl-ihn PjlaiKr-'
                               „/ .^LJ^ ^ C   .   !f)    i   I.    /)/          ^,I                .




                                     Unii(=^RhffiQ


                                                                         ~^''               *<^v/^/7f >A//c/ry/)^ jylr




                                                                                                       Pad...,J A../
 l^rifK^rl /?1 /-I n<J/VX'. T"^ ,' .. .                 I !/ I y    I    i .          I        ,


 D^^^lM}&rdnn)a
 mmn&Jiih/i)acrlno/ Plom^/fip
                    PlaAn^/fiP



                              fk^^skhlikma
li^siykJi                                                          °p- QraU^£^

^^iJ^shj:hltXon4iii}hr,f)rf. . ^
                                                                                            '^nmienum                    jO.

                              ^hoklllkii^QrLj^
                                                                                      Cij-pLlLn onJ Spf^n-P-f,
n i''I I 1                                                                                               aJ arnhnry^
r'™
      Case 5:20-cv-00989-SLP Document 1 Filed 09/30/20 Page 6 of 6




                    at                       The^-e AiPfpcp(\cp<. c-cm


                                                                                   )n/,K^ rx-primnr^

 Qrlijlh in jheirlesipl                  sM^pfisonsis                 onmeooeru




 nnf^ ihetr hr>pp P^)r,^,omp                                    ^Cill.^ /f)Oi'J'LePE^hirprj.
SxSpt^


                               '£-Sfjmsti^
       liatilaisJjnurTciireri Hnw-mnr                                       ^olicfe<\ qdJpvnc.pprl-
            fnjmjreTTie n.mc^ritprinnni c^nfpni                        ^^diOnS Dp0 f'^npc-f mp
       Thai'ij'i/^ ^(^1'f'l'                        PoroleJ^oorrl me.mLfT<, /h c/'nci(= rjg^
                                ^                 tv/t/ ttji / o/cu.'^r-7             n,J kp)^i /-;



                           -D^d^rnhhi

?f)iQm/2y})(7^rUPjjhJ^inA)                                                    9
&nihtLlikj.innn-J^i!re                                                A?/(f
                                            "ptpiS^^US^Sp^XplacirJ comoLPy)-/- >',
                                        Ci'X^rerfpn'iirj^r' n                                     JiCtPUL
T'^fymnD /2Y\J/)cij                 >
